DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17-24, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kotthoff (US 2008/0152940) in view of Taniguchi, et al. (US 2018/0290712).

In reference to Claim 15, Kotthoff discloses a toothed transmission element ([0004], Fig. 11), comprising: a partial region formed with a first material ([0027], [0153], first densified outer layer of surface hardness, Item 205); an edge region formed additively with a second material having a hardness which is greater than a hardness of the first material ([0027], [0153], root circle depth of a surface hardness, Item 203); and a third material located between the first material and the second material ([0027], [0153], working circle surface hardness, Item 204), wherein a hardness decreases stepwise along a section leading from the edge region to the partial region ([0027], the hardest part at the edge and the least hard at the center).  Figures 16 and 17 and [0167]-[0168] describe the hardness profile in the flank and root areas of the tooth system for different surface densification steps, specifically the development of different hardness profiles obtained.  Kotthoff is adjustable to fit the hardness requirements needed ([0027], [0039]).
Kotthoff does not disclose three materials.
Taniguchi discloses three materials for three layers- iron, steel, aluminum ([0031], [0135], [0137]).
It would have been obvious to one of ordinary skill in the art to create the element of Kotthoff using the multiple materials of Taniguchi because Taniguchi influencing density would influence hardness ([0031], [0135]), as does Kotthoff ([0027], [0039]).

In reference to Claim 17, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff does not disclose at least one or more teeth defining the edge region, wherein at least one or more of the teeth has or have the edge region formed additively with the second material. 
Taniguchi discloses at least one or more teeth defining the edge region, wherein at least one or more of the teeth has or have the edge region formed additively with the second material ([0036], [0135], [0137], the nickel plating layer is constructed on top of the base body).
It would have been obvious to one of ordinary skill in the art to create the element of Kotthoff using the nickel plating in Taniguchi because this structure allows for a weight reduction of the plurality of teeth and inhibits wear in the layers ([0137]).

In reference to Claim 18, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses the partial region is formed additively or the partial region is formed through primary forming, casting, forming, forging, subtractively, or by machining ([0026], [0028]-[0029], the preform is created before the additional layers are created).

In reference to Claim 19, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses the first material has a ductility which is higher than a ductility of the second material or the second material has an internal compressive stress which is greater than the internal compressive stress of the first material ([0042], the densification process retained a degree of ductility to prevent tooth breakage but the inner material would retain more ductility).

In reference to Claim 20, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses constructed in the form of a gearwheel or a rack ([0029]).

In reference to Claim 21, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff does not disclose the third material is formed additvely.
Taniguchi discloses the third material, between the first and second material is formed additively ([0136]).
It would have been obvious to one of ordinary skill in the art to create the element of Kotthoff using the nickel plating in Taniguchi because this structure allows for a weight reduction of the plurality of teeth and inhibits wear in the layers ([0137]).

In reference to Claim 22, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses the first material is formed with or from case-hardened steel and/or nickel-based alloy ([0003], [0050]-[0059], [0111]).

In reference to Claim 23, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses the second material is formed with or from a nickel-based alloy which has long-term thermal stability at least 250 degrees Celsius ([0087]).  Examiner is interpreting the claimed material to meet the properties required of a long-term thermal stability of at least 250 degrees Celsius.

In reference to Claim 24, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses at least the second material is formed by selective laser melting ([0136]).  Examiner interprets sintering to be selective laser melting.

In reference to Claim 29, modified Kotthoff discloses the element of Claim 17, as described above.
Kotthoff discloses a circular gearwheel core radially inside the teeth ([0029]).

In reference to Claim 30, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses the edge region provides an outer circumference of the transmission element ([0029], [0033]).

In reference to Claim 31, modified Kotthoff discloses the element of Claim 17, as described above.
Kotthoff discloses the edge region provides an outer circumference of the teeth ([0029], [0033]).

In reference to Claim 32, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff does not disclose additional materials between the first and second layers.
Taniguchi discloses additional materials between the first and second materials ([0031], there are three layers in addition to the nickel plating being a fourth, with iron, steel, and aluminum).
It would have been obvious to one of ordinary skill in the art to create the element of Kotthoff using the additional material of Taniguchi because the desired density variation would correlate with the desired hardness ([0031], [0033]-[0034]).


In reference to Claim 33, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses the partial region forms an innermost region of the transmission element ([0024], the preform is the partial region and the center of the element, [0026]-[0027], [0153]).

In reference to Claim 34, modified Kotthoff discloses the element of Claim 15, as described above.
Kotthoff discloses the partial region forms an innermost region of the transmission element and the edge region forms an outermost region of the transmission element ([0024], the preform is the partial region and the center of the element, [0026]-[0027], [0153], [0029], [0033] the toothed region is the outer region).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kotthoff (US 2008/0152940) in view of Taniguchi, et al. (US 2018/0290712) as applied to Claim 15 above, and further in view of Enghels (US 2014/0007725).

In reference to Claim 16, modified Kotthoff discloses the transmission element of Claim 15, as described above.
Modified Kotthoff does not disclose the hardness is a Vickers hardness, with a difference in the Vickers hardness of the second material and the Vickers hardness of the first material is at least 100, and the second material has a Vickers hardness of at least 500, and the first material has a Vickers hardness of at most 400 HV.
Enghels discloses the hardness is a Vickers hardness, with a difference in the Vickers hardness of the second material and the Vickers hardness of the first material is at least 100, and the second material has a Vickers hardness of at least 500, and the first material has a Vickers hardness of at most 400 HV ([0020], first material = core material and second material = surface material, surface hardness is at least 680 HV and core hardness is between 100-400 HB, which is Brinell hardness which converts to about 105-405 HV).
It would be obvious to one of ordinary skill in the art to create Kotthoff’s gear using the hardness of Enghels because Enghels is striving to achieve a hardness gradient from the surface toward the core of the material ([0006]) to emulate the previous products created from previous methods.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 	Applicant argues the combination of Kotthoff in view of Taniguchi does not disclose three layers of different hardnesses which are additively formed so the hardness decreases stepwise.
Examiner respectfully disagrees because Kotthoff discloses a sintering process for adding the layers to the element, additive forming, while Taniguchi discloses the three materials- iron, steel, aluminum (first, second, third layers [0135]) which get less hard as you get closer to the core.  Examiner understands the decreasing stepwise element to be met by the Kotthoff system because the surface densification process creates a system where the hardest surface is the exterior and the softest in the most interior.  Paragraphs [0167]-[0168] detail the hardness decreasing, and Figures 2-4 show the variations in hardness, therefore “stepping down” in hardness.   Examiner interprets this to meet the stepwise decreasing.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742